                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     TEXARKANA DIVISION

RICK A. CRITCHLEY                                  §

VS.                                                §      CIVIL ACTION NO.         5:17-CV-148

DIRECTOR, TDCJ-CID                                 §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Rick A. Critchley, a prisoner confined at the Telford Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court ordered that this matter be referred to the Honorable Caroline Craven, United

States Magistrate Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and

orders of this Court. The magistrate judge recommends dismissing the petition as moot.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. The petitioner’s copy of the Report and Recommendation was returned to the Court on

November 13, 2018, with a notation that the petitioner has been released from custody. The

petitioner has not provided the Court with his current address.

        No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties. Thus, any aggrieved party is barred from de novo review by the district court

of the proposed findings and recommendations of the Magistrate Judge. There being no grounds of
plain error or manifest injustice, the Court hereby adopts the Report and Recommendation of the

United States Magistrate Judge as the findings and conclusions of this Court.

         Additionally, in this case, the petitioner is not entitled to the issuance of a certificate of

appealability. An appeal from a judgment denying federal habeas corpus relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The

standard for granting a certificate of appealability, like that for granting a certificate of probable

cause to appeal under prior law, requires the petitioner to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982).

In making that substantial showing, the petitioner need not establish that he should prevail on the

merits. Rather, he must demonstrate that the issues are subject to debate among jurists of reason,

that a court could resolve the issues in a different manner, or that the questions presented are worthy

of encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

299, 304 (5th Cir. 2009). If the petition was denied on procedural grounds, the petitioner must show

that jurists of reason would find it debatable: (1) whether the petition raises a valid claim of the

denial of a constitutional right, and (2) whether the district court was correct in its procedural ruling.

Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

2000).

         The petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions


                                                    2
presented are not worthy of encouragement to proceed further. The petitioner has failed to make a
     .
sufficient showing to merit the issuance of a certificate of appealability.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge is ADOPTED. A final judgment will be entered in this case

in accordance with the magistrate judge’s recommendation. A certificate of appealability will not

be issued.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 9th day of January, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                  3
